DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/22.
Claim Objections
Claims 1-3 and 5 objected to because of the following informalities:  
Claim 1 recites “the housing” (first line, in section b), it appears that this is attempting to refer to the previously introduced “a housing manifold”. Elsewhere this component has been referred to as “the housing manifold”. The examiner recommends the use of a consistent nomenclature. 
Claim 1 first introduces “an electrical band contact area” (line 10 in section b), then refers to the component that “the electrical contact band” (line 11 in section b), “the one or more electrode contact bands” (line 8 in section d), “the contact bands” (line 4 after section f), to name a few. Presently, the terminology used for what appears to be the same component is highly varied. The examiner recommends the use of a consistent nomenclature.
Claim 1 recites “the slidable metal common connection” (line 1-2 in section e), and elsewhere refers to that component as “the slideable metal common connection 
Claim 1 recites “an electrode end face comprising one or more apertured openings”, “a slidable metal common connection starpoint contact block […] having one or more apertured openings”, and “an insulated cover […] further comprising a corresponding one or more apertured openings”. Each of the distinct claim elements is recited as having “one or more apertured openings”. The examiner recommends the use of varied terminology given that the “one or more apertured openings” appear to each be distinct from one another. 
Claim 1 recites “the first, closed position” (lines 14-15 after section f). It appears that there is an extraneous comma. 
Claim 3 in section c recites “the one or more power lead connections located in the housing manifold”. It appears that this is attempting to refer to the previously recites “a power lead connection located in the housing manifold first end” in claim 1, however uses slightly different terminology.  The examiner recommends the use of a consistent nomenclature.
Claim 2 recites “well bore fluid”, claim 1 recites “wellbore fluid”. It appears that there is an extra space between the two terms. The examiner recommends using a consistent spelling convention.
Claim 3 in section c recites “the conduit annular space”, it appears that this was first introduced as “an internal annular space”. The examiner recommends the use of a consistent nomenclature.

Claim 3 in section d recites “for introducing a dielectric fluid” and depends from claim 2. Claim 2 already introduces “dielectric fluid”. Claim 3 should refer to “the dielectric fluid”. 
Claim 5 uses the acronym “ESP”, the examiner recommends writing out the term given it has not yet been introduced as an electrical submersible pump. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a female connector” (lines 12-13 in section b). The preamble already recites “a retrievable tool female connector”. It is not clear whether or not the 
Claim 1 recites “the electrodes” (e.g. line 4 in section c and elsewhere). Section b of the claim introduces “one or more electrodes” or in other words permits as few as one electrode. It is not clear recitations referring to “the electrodes” intends to now require more than one electrode. Claims 2-5 are rejected for depending from an indefinite claim.
Claim 1 in section d recites “a slidable metal common connection starpoint contact block” which functions to “contact[] at least a part of each of the electrical contact bands of each of the one or more electrodes to create a bridge contact across all of the one or more electrode contact bands”. Section b of the claim introduces “one or more electrodes” or in other words permits as few as one electrode. It is not clear whether the contact block now requires more than one electrode. In other words, it is not clear how the functional limitation requiring the contact block “to create a bridge across all of the one or more electrode contact bands” can be achieved if there is only one electrode as seemingly permitted by the claim. Claims 2-5 are rejected for depending from an indefinite claim.
Claim 1 in section e recites “the slidable metal common connection starpoint contact block apertured openings”. Section d of the claim introduces “a slidable metal common connection starpoint contact block […] having one or more apertured openings” in other words permits as few as one aperture opening. It is not clear recitations referring to “the apertured openings” intends to now require more than one apertured opening. Claims 2-5 are rejected for depending from an indefinite claim.

Claim 1 recites “the one or more electric power leads connected to the respective one or more power lead connections” (last two lines of the claim). Previously in the claim (section b) it was recited that: “a first electrode end” was “connectable, via a power lead connection […] to a separate electrical power lead”, the objectionable uses of varying nomenclature aside, it is not clear what is required by the claim. Specifically the later recitation “the one or more electric power leads connected to the respective one or more power lead connections” appears to require a connection between the claim elements and accordingly the presence of the electric power lead(s). While in the preceding section of the claim, the components merely needed to be “connectable”, and accordingly did not require a connection or even the electric power lead(s). While the examiner acknowledges that the later recitation is in the context of the intended use of “permit[ting] monitoring”, it is not clear how this can functionally be achieved without, as the claim recites, the actual ‘connection’ between the electric power lead(s) and the power lead connection(s). The examiner notes that line 6 after section f uses the phrase “once connected” which was not determined to be indefinite. Claims 2-5 are rejected for depending from an indefinite claim.
Claim 5 recites “the retrievable tool is a retrievable ESP assembly.” First the recitation of “the retrievable tool” lacks sufficient antecedent basis as a retrievable tool has not yet been clearly introduced. Second, if this is attempting to refer to a retrievable 

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

The following is a statement of reasons for the indication of allowable subject matter:  Head (US 20140030904 A1) is the best available reference and teaches a housing manifold (Fig 6, housing around approximately 20), an electrode (Fig 6, 23) with an annular contact (Fig 6, 22), a retractable electrode housing (Fig 6-7, retractable sheath 26), an insulated cover (Fig 6, Para 0041, ceramic insulation 24), and a spring around the electrode (Fig 6, spring seen, but not labelled; described in Para 0041). While connection to multiple conductors/electrodes is known, for example, Deltor (US 20180168078 A1) teaches a metallic common contacting member between conductors (see e.g. 2, Fig 3A, Para 0033). However, even if hypothetically modified, to include the electrode connection means such as that disclosed by Delton, the claimed combination would still lack the meaningful functional and structural nexus between the recited slidable metal common connection starpoint contact block and the other components . 
The examiner respectfully notes that as a matter of practice the examiner would typically seek to resolve claim objections and 112 issues via a telephonic interview with applicant, however, because of the number and complexity of the pending issues, not such interview was initiated. However if applicant would find it beneficial, the examiner invites applicant to initiate an interview to aid in resolving the pending issues. 
As appropriate, should any claim amendments be made to resolve the outstanding issues, the examiner respectfully requests applicant to review the claims to ensure that such amendments do not introduce any new objectionable or indefiniteness issues (e.g. with later claim element which may have already been assigned a particular terminology). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEODORE N YAO/Examiner, Art Unit 3676